Lacombe, J.
The amount of salvage fixed by the district court should not be disturbed except where some clear and palpable mistake or gross overallowance is shown. Hobart v. Drogan, 10 Pet. 119; The Camanche, 8 Wall. 448. In view of the situation of the vessel when the salvage service was entered upon, and the large amount of money (large in proportion to the value of the property sought to be saved) which the libelant put at risk, it cannot be seriously claimed that there has been any gross overallowance. It is argued by the appellant that the district judge by mistake «took into consideration items of charge for services rendered subsequently to the acceptance of the coal by the insurance company, and at their request, and for which, irrespective of the decision of this case, he has a cause of action against the insurance company. The record, however, does not disclose any such contract with the insurance company as would support an independent action for these items. Nor does it appear that the amount awarded by the district court was increased in consequence of the proof of these items. In the undisputed items of expense, and the situation of the vessel, there is quite sufficient to sustain the award. Nor has any different ratio of salvage for vessel and for cargo been assessed by the district judge. He has determined what was’ a proper compensation for the service rendered to the *261cargo, and declined to alter his finding because it appeared that the vessel owner and salvor agreed out of court upon a different ratio for this vessel. Decree affirmed.